Citation Nr: 9904450	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  97-23 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1. Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2. Entitlement to service connection for peripheral 
neuropathy secondary to exposure to Agent Orange.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to June 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.


FINDINGS OF FACT

The claim for entitlement to service connection for an 
acquired psychiatric disability, to include PTSD, is not 
plausible. 

The claim for entitlement to service connection for 
peripheral neuropathy due to exposure to Agent Orange is not 
plausible. 


CONCLUSIONS OF LAW

The claim for service connection for an acquired psychiatric 
disability, to include PTSD, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).
 
The claim for service connection for peripheral neuropathy 
due to exposure to Agent Orange is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before evaluating the merits of the veteran's claims for 
service connection, the initial question to be answered is 
whether he has presented sufficient evidence to form well-
grounded claims.  In order to be well grounded, the claims 
must be meritorious on their own or capable of 
substantiation.  If the evidence presented by the veteran 
fails to meet this level of sufficiency, no further legal 
analysis need be made as to the merits of his claims.  38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), incurrence or aggravation of a disease or injury 
in service (lay or medical evidence), and a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997), Caluza v. Brown, 7 Vet.App. 498, 506 (1995).  
Where the determinative issue involves medical etiology, 
competent medical evidence that the claim is plausible or 
possible is required in order for the claim to be well 
grounded.  This burden may not be met merely by presenting 
lay testimony, because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  LeShore v. Brown, 8 Vet.App. 406, 408 (1995).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  The 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

An acquired psychiatric disability to include PTSD

Service connection for PTSD requires medical evidence 
establishing (1) a clear diagnosis of the condition, (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(f) (1998); Cohen v. Brown, 10 Vet. App. 128 (1997).  

The veteran contends that during his service in Vietnam, he 
experienced a nervous disorder for which he sought treatment.  
He reports that he is currently receiving medication for 
psychiatric disability.  Review of the veteran's Form DD-214 
reveals that among the decorations he received was the Purple 
Heart Medal.  This is conclusive evidence of an in-service 
stressor.

During his August 1998 personal hearing before the 
undersigned Member of the Board, the veteran testified he was 
a general vehicle repairman in service.  He claimed he first 
sought treatment for a psychiatric disability while stationed 
at Fort Bliss, Texas.  The veteran testified that he was 
hospitalized in the 1980s in Harlan, Kentucky for a drug 
overdose.  He also stated that he was treated by a physician 
in Harlan, Kentucky in the 1970s for some unspecified 
psychiatric disorder.  The veteran could provide no details.

Service medical records reveal that the veteran was treated 
in February and March 1970 for situational depression related 
to a recent divorce.  An examiner reported that the veteran 
was depressed to the point of experiencing loss of appetite, 
sleep, and sexual desire.  Given the veteran's service record 
and depressive state, an early discharge was recommended.  No 
further psychiatric disorders were noted in service.

Records from the Appalachian Regional Hospital in Harlan, 
Kentucky show that the veteran was treated for an overdose of 
drugs in April 1985.  In the discharge summary, an examiner 
stated that the veteran had been seen recently for anxiety 
revolving around chest pain.  The overdose of drugs was noted 
to be related to an argument with the veteran's wife, and it 
was the opinion of the discharging physician that the veteran 
was not suicidal but instead had taken the drugs as a means 
of "acting out."  The veteran was noted to be having 
significant marital problems.

VA outpatient medical records dated from May 1994 through 
December 1996 reveal treatment for "nervous trouble."  A 
psychiatric consult report dated in October 1996 states that 
the veteran presented with complaints of increased 
depression, loss of appetite, increased irritability, and 
decreased memory and concentration.  The veteran reported 
suffering from these symptoms for several years.  Axis I 
psychiatric diagnosis was depression, and a Global Assessment 
of Functioning score of 70 was assigned.

The veteran underwent VA compensation and pension examination 
for post-traumatic stress disorder in September 1997.  At 
that time, the veteran reported that he was not involved in 
direct combat while serving with artillery support attached 
to infantry units.  He admitted that he experienced no 
particular stressors which currently cause him problems.  The 
veteran speculated that he was changed emotionally due to 
exposure to Agent Orange.  The veteran complained of sleeping 
difficulties, paranoia, and difficulty being around people.  
He also reported daily anxieties, decreased energy, suicidal 
ideation in the past, and difficulty with concentration.  
Objective examination revealed the fact that the veteran was 
taking Trazadone and that he was no under active psychiatric 
treatment.  The veteran's mood was somewhat depressed and his 
affect appeared mildly anxious.  Pertinent findings included 
no evidence of a formal thought disorder, no evidence of 
hallucinations, no suicidal or homicidal thoughts, fair 
insight and judgment, and average intelligence.  The examiner 
offered Axis I diagnoses of recurrent major depression and 
severe sedative abuse.

Review of the medical evidence leads the Board to the 
conclusion that an acquired psychiatric disability linked to 
service or a current clear diagnosis of PTSD is not 
established in the record.  The VA examination conducted 
especially to assess the veteran for PTSD resulted in a 
diagnosis of major depression and no findings of post-
traumatic stress or anxiety disorders.  In the absence of 
medical evidence showing that the veteran currently has an 
acquired psychiatric disorder linked to service, including 
PTSD, the Board must conclude that the veteran has failed to 
meet the requirements for a well-grounded claim for service 
connection for such disability. 38 C.F.R. § 3.304(f) (1998).  
Although the veteran was found to have situational depression 
in service, no medical professional has associated any 
current psychiatric diagnosis, such as major depression, with 
these inservice psychiatric manifestations.  Consequently, 
the veteran has not meet his initial burden of producing 
evidence of a well-grounded claim for entitlement to service 
connection for psychiatric disability, to include post-
traumatic stress disorder.  E.g., Epps 126 F.3d at 1468.

The Board acknowledges the veteran's opinion with respect to 
the onset of his psychiatric symptoms, however, while the 
veteran is competent to describe symptoms he might have 
experienced in service and since separation therefrom, he is 
not competent as a lay person, under the law, to render 
medical diagnoses or to establish an etiological relationship 
between current psychiatric manifestations and inservice 
symptoms.  See Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 
(1992); Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993); Epps 
v. Gober, 126 F.3d 1464 (1997).

The fact that VA authorized an examination for the veteran's 
claimed psychiatric disability, does not mean that the claim 
was well grounded.  See Slater v. Brown, 9 Vet. App. 240 
(1996) (explaining that although certain exceptions have been 
provided by VA to excuse a claimant from the need to submit 
evidence fulfilling all of the requirements for a well-
grounded claim, this does not mean that any claimant who does 
not fulfill these requirements is entitled to the duty to 
assist).

II. Peripheral neuropathy due to exposure to Agent Orange

Under the provisions of 38 C.F.R. § 3.309(e) (1998), if a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the diseases set forth in 
38 C.F.R. § 3.309(e), shall be service connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) (1998) are met even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of § 3.307(d) are also satisfied.  Further, according to 
38 C.F.R. § 3.307(6)(a)(iii), a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era and develops subacute 
peripheral neuropathy within one year following the last date 
of known exposure to a herbicide, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which a veteran shall be presumed 
to have been exposed to a herbicide agent shall be the last 
date on which he or she served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii).  

If the disability in question is not one of the diseases 
listed in 3.309(e) and thus there is no legal entitlement to 
service connection on a presumptive basis, the veteran may 
still be able to show entitlement to service connection for 
the disability on a direct incurrence basis.  However, in 
such a situation, the veteran must still meet his initial 
burden of submitting a well-grounded claim outlined above.

As mentioned, the veteran contends that he currently 
manifests peripheral neuropathy associated with Agent Orange 
exposure.  At his October 1997 personal hearing at the RO, 
the veteran testified that he had only suffered from left leg 
neuropathy since his service in Vietnam.  At his August 1998 
hearing, the veteran testified that Agent Orange was sprayed 
near his duty post in Vietnam and that his current symptoms 
include numbness of the feet and legs.

Soon after discharge from service, the veteran underwent VA 
compensation and pension examination for left leg and right 
hand gunshot wounds.  The veteran complained of left lower 
leg weakness and pain, as well as inability to fully extend 
the right middle finger.  Pertinent findings included no 
neurovascular deficits associated with the left leg.  

Review of the private medical and VA treatment records 
associated with the claims file fails to reveal evidence of 
complaints of, much less diagnosis of, peripheral neuropathy.  

The veteran underwent a VA compensation and pension 
examination of the muscle in December 1996.  On that 
occasion, the veteran complained of numbness over the lateral 
aspect of the left leg in the region of the popliteal space 
and that the source of origin of the numbness was the scar at 
the site of the shrapnel wound.  Objective examination 
revealed a left leg scar tender to palpation with no 
adhesions.  There were no further neurological findings.  The 
examiner diagnosed a shrapnel wound to the left knee with 
apparent retained shrapnel, with functional loss and loss of 
strength.  

The Board concludes that although the veteran served in 
Vietnam, a review of the medical evidence fails to reveal 
that he carries a current diagnosis of a disease included set 
forth in 38 C.F.R. § 3.309(e).  Nor was it shown that he 
developed subacute peripheral neuropathy within one year of 
last known exposure to the herbicide.  Without such a 
showing, service connection under 38 C.F.R. § 3.309(e) is not 
in order.

Service medical records are negative for evidence of 
inservice treatment for a peripheral neuropathy or other 
neurological deficits apart from the veteran's left leg shell 
fragment wound.  Moreover, no post-service medical evidence 
establishes a diagnosis of peripheral neuropathy.  
Accordingly, in the absence of evidence substantiating the 
presence of such disability, service connection for a 
peripheral neuropathy is not in order on a direct incurrence 
basis.  See Brammer v. Derwinski, 3 Vet.App. 223 (1992).

The Board acknowledges the veteran's contentions regarding 
his exposure to defoliant during the course of his regular 
duties while serving in Vietnam; however, when the 
determinative issue involves medical etiology, as in this 
situation, competent medical evidence that the claim is 
plausible or possible is required in order for the claim to 
be well grounded.  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions or establish a diagnosis.  
E.g., LeShore at 408.  Further, because the claim is not well 
grounded, further medical evaluation is not required in this 
case given that the appellant cannot invoke the VA's duty to 
assist in the development of the claim.  See 38 U.S.C.A. 
§ 5107(a); Grottveit v. Brown, 5 Vet.App. 91, 93 (1993); 
Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992).

The Board has considered and denied the claims for service 
connection for psychiatric disability, to include PTSD, and 
peripheral neuropathy due to exposure to Agent Orange, as not 
well grounded whereas the RO denied the claims on the merits.  
However, the veteran has not been prejudiced by the Board's 
decision because in assuming that the claims were well 
grounded, the RO accorded the veteran greater consideration 
than the claims in fact warranted under the circumstances.  
Bernard v. Brown, 4 Vet.App. 384, 392-94 (1993).  To remand 
this case to the RO for consideration of the issue of whether 
veteran's claims are well grounded would be pointless and, in 
light of the law cited above, would not result in a 
determination favorable to the veteran.  VAOPGCPREC 16-92, 57 
Fed. Reg. 49,747 (1992).


ORDER

Evidence of a well grounded claim for service connection for 
psychiatric disability, to include PTSD, not having been 
submitted, the appeal is denied.

Evidence of a well grounded claim for service connection for 
peripheral neuropathy secondary to exposure to Agent Orange 
not having been submitted, the appeal is denied.



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

